FILEDos sane
CoN OfsPBERGP oct OR eR KIN \ Socuntant il ong isfa tofa fe oe

 

(Ga on 2 SEP 1£ 2019 i Boe AG qe. CoA
Sy CLEPK. U.S. DISTRIGT CO Os ely
CRAME YT oy OO CA C \ © 5 | 4] ‘ EASTERN shaggoe
* DEPUTY CLERK

MNS Ne Counts af) SACZAMETRNCS

CASE lo ZN ck O70 1 TEN bon
“lo the cCooct involuinga TPWIS Vv: County of
Sac foMmienito EDOM No. 2iG-ct-oDOR)- “WM: eid,
WHE 1 Sane | Moroar xece- 296128) T have heer, housed of co
Fede val delanee io AME Secemerto Coonku piers Nai Sense. 414-2018.
Wk Om on Americnce uldhh Aisa s\eiey Ac on “ceticuest Ave So

 

Cookie clevice. “L Rove o Diow\os Cu on “Whe Nociiows of \es\ Pook
Taok Comees ME Clivarnic Soc owl iT have c\ialoetic Veteicucsis f
yor ZL clicwelic iesoes. |
Sense | Loe ie, lnene ced in Ase Saccamenkes Covocrbs ACh “ENE een devied
Odeduede accommeccb ies. (ee a dicabndion a ewig Mode fo See,
Qnd of Lay an Ave Poe oi Co doe” hey Sac tonrien\ > ¢ cunio AW
shade ake hac edores ove yoo es, ~
Deut Wes owe. ONS used oocesnine Sixce Honiass one when «enero ing
Maornclice, det loerede dis comina tes oof ’
NEaigence sae S Met ZA pA Stalos.

“3 believe We Sellewting Action Anko, place nex Meri in
Case tdile MIS V- Cournh+| of Sacromes WhO ED, CAL plo ZIG od 020 81-
ALN Kon) id waa avid not a Nek My naling +o *wese hour ec we
ide. Aste ndants Matis ula have Amecicerts win Vico Vane 2 » ACT
VASWet avid hee Ane »Nioleted evi Cielty Teo een
Amendment “Kiavwiss os ulel os “hear AS A Stowe “A elicve.
a tromendas oma af Meniés Sinawd we Commeve hod So
~he ones. Wok hove lace avert af ed pe conyss € ot AWiera: cade’
deliioeiate APOVGenee,

 

 

on AWe Sane £4 ound: Os cut Coe ToC erAvA WwW: “cy OMe yA
2. 2\4-cv- eu: on we ane i \yeloe

    
